Title: Outline for George Washington’s Fifth Annual Address to Congress, [November 1793]
From: Hamilton, Alexander
To: 


Objects to be communicated in Speech & Messages
I
Proclamation
II
Embarrassments on carrying into Execution the principles of neutrality; necessity of some auxiliary provisions by law
III
Expectation of indemnification given in relation to illegal captures
IV
State of our affairs with regard to G Britain


to Spain


to France—claim of Guarantee


—propositions respecting Trade
V
Indian affairs.


failure of Treaty—state of expedition under Wayne prospects with regard to Southern Indians.
VI
Prudence of additional precautions for defence; as the best security for the peace of the Country





  1
fortification of principal sea ports

  2
Corps of efficient Militia



VII
Completion of settlement of Accounts between the United and Individual States: Provision for ballances
VIII
Provision for a sinking fund
IX
Our revenues in the aggregate have continued to answer expectation as to productiveness but if the various objects pointed out and which appear to be necessary to the public Interest are to be accomplished it can hardly be hoped that there will be a necessity for some moderate addition to them
X
Prolongation of the Dutch installment by way of Loan—terms.
XI
Provision for the second installment due to Bank of UStates

XII
for interest on the unsubscribed debt during the present year. Quære
XIII
Communication of the state of cessions of Light Houses. The Cession in various instances has not been intire; it has reserved a partial right of jurisdiction for process; consequently is not strictly conformable to law
XIV
Commissary to receive issue & account for all public stores would conduce much to order & œconomy.
